DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 01st, 2021 has been acknowledged.  By this amendment, claim 21 has been amended and claims 9, 17-20, and 26 have been cancelled.  Accordingly, claims 1-5, 8, 10-16, 21, 22, 24, 25, and 27-29 are pending in the present application in which claims 1, 12, and 21 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	In the claims:
	In independent claim 1, lines 5-6, please replace “and [ of the silicon substrate” with --and the protruding portions of the silicon substrate--.
Allowable Subject Matter
Claims 1-5, 8, 10-16, 21, 22, 24, 25, and 27-29 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
st, 2021 (see Applicant’s response in the remarks on page 9, line 19 to page 10, line 9), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “depositing a germanium layer over the planarized top surfaces of the inter-device isolation structures and the planarized top surface of the protruding portion of the silicon substrate, wherein the germanium layer is a continuous film covering an entirety of the planarized top surfaces of the inter-device isolation structures and the planarized top surface of the protruding portion of the silicon substrate”, as recited in independent claim 21.
Claims 22, 24, 28, and 29 are also allowed as being directly or indirectly dependent of the allowed independent base claim 21.
Claims 1-5, 8, 10-16, 25, and 27 are allowed for the same reasons as set forth in paragraphs 8 and 9 of the office action that mailed on September 01st, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892